Title: To Thomas Jefferson from Thomas Law, 30 November 1822
From: Law, Thomas,Cutting, John Browne
To: Jefferson, Thomas

Washington
30 Novr 1822Thomas Law Esqr from bodily infirmity has devolved upon Mr J. B. Cutting the grateful task of inclosing to Thomas Jefferson late–President of the United States a recent essay upon a complicated subject.Mr Cutting for himself, tenders Mr Jefferson his most respectful recollections and good wishes—accompanied with regret for the accident that has lately befallen him; from the effects of which Mr C— (in common with thousands of his fellow citizens) hopes Mr Jefferson may soon recover.